Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 17, 2022 has been entered.
Status of Claims
2.	Claims 1, 2, 7 and 8 are currently under examination wherein claim 1 has been amended and claims 7 and 8 have been newly added in applicant’s amendment filed on April 13, 2022. The previously withdrawn claims 3-6 have been withdrawn by the applicant in the same amendment wherein claim 3 has also been amended.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. (‘590 A1) in view of Kurosawa et al. (US 4,975,127).
	With respect to claims 1, 2, 7 and 8, Nakanishi et al. (‘590 A1) discloses an electrical steel sheet comprising by mass 0.005% or less C, 3.5-5.0% Si, 0.1% or less Mn, 0.0005-0.0030% S, 0.004% or less N, 0.01-0.10% Sn and a balance of Fe and inevitable impurities wherein a length in the rolling direction of crystal grains is 2.5 mm or less, at least suggesting that up to 100% of the crystal grains would have a length in the rolling direction of 2.5 mm or less (i.e. the number ratio P as claimed would be up to about 100% (Abstract, Fig. 3, and paragraphs [0027]-[0039]). Nakanishi et al. (‘590 A1) further discloses that sulfides must be minimized (paragraph [0085]) which would satisfy the existence ratio of sulfides as claimed. The ranges of the elemental contents, average length, number ratio P and existing ratio of sulfides disclosed or suggested by Nakanishi et al. (‘590 A1) would overlap the claimed ranges respectively. The claimed Se content range including zero does not require the presence of Se. A prima facie case of obviousness exists. See MPEP 2144.05 I.
	Nakanishi et al. (‘590 A1) does not specify the forsterite film, iron loss and process features as claimed. Kurosawa et al. (‘127) discloses a method of producing grain oriented steel sheet having a W17/50 of about 0.60-0.80 W/kg comprising controlling a surface roughness of a dull roll used in a final cold rolling of the cold rolling to be 2 µm or less; and applying an annealing separator coating to the surface of the steel sheet (abstract, Example 1, Tables 7, 10 and 11, col. col. 4, line 45 to col. 7, line 34 and col. 28, lines 20-25). It would have been obvious to one of ordinary skill in the art before the effective filing date to follow the method as disclosed by Kurosawa et al. (‘127) in order to achieve an excellent iron loss as disclosed by Kurosawa et al. (‘127).
Response to Arguments
4.	The applicant’s arguments filed on April 13, 2022 have been fully considered but they are not persuasive.	
First, the applicant argues that Nakanishi et al. (‘590 A1) does not teach the number ratio P as claimed. In response, see the ground of rejection of the number ratio P above. What is disclosed or suggested by Nakanishi et al. (‘590 A1) is not an area ratio as asserted by the applicant at all.
Second, the applicant argues that Nakanishi et al. (‘590 A1) does not teach the iron loss as claimed in claims 1 and 7 and process features as claimed in claim 8. In response, see the ground of rejection of the claimed iron loss and process features above.










Conclusions
5.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733

8/2/2022